EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2022 has been entered. 

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dorian Cartwright (Reg. No. 53,853) on 02/24/2022.

The application has been amended as follows: 

10. (Currently Amended)	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the request is received by the SDWAN controller responsive to 

11. (Currently Amended) 	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the network session is initiated by an end-point device associated with the source edge.

12. (Currently Amended) 	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the SDWAN controller additionally determines Service Level Agreement (SLA) configuration information and pushes the SLA configuration information to each of the source edge and the destination edge.

13. (Currently Amended)	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the SDWAN controller determines the configuration information based on a destination Internet Protocol (IP) address associated with the network session.

14. (Currently Amended)	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the SDWAN controller tears down the VPN overlay tunnel when no network traffic is observed between the source edge and the destination edge via the VPN overlay tunnel for a pre-determined time period.

15. (Currently Amended) The non-transitory computer-readable storage medium of claim [[11]]9, wherein each group of the plurality of groups comprises a cluster of a 

16. (Currently Amended)	The non-transitory computer-readable storage medium of claim [[11]]9, wherein the plurality of network devices are network security devices and wherein the SDWAN controller is implemented within a management appliance that manages the plurality of network devices.

18. (Currently Amended)	The system of claim [[16]]17, wherein the request is received by the SDWAN controller responsive to network traffic at the source edge matching the at least one of the plurality of pre-configured rules.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 9, and 17, Medamana, in [0034], discloses requesting VPN configuration preferences and based on the received VPN configuration preferences determining that a site-to-site VPN should be utilized (whether an existing VPN is used or a new VPN is established, as disclosed in [0035]).  However, requesting VPN configuration preferences is not the same as requesting to initiate a dynamic VPN.  Even if Medamana’s requesting of VPN configuration preferences is considered to read on (eventually) requesting to initiate a dynamic VPN, Medamana does not appear to disclose that his VPN configuration preferences include network traffic of the source edge matching at least one SDWAN rule.  Claims 2-8, 10-16, and 18-21 are allowed by virtue of their dependency on claims 1, 9, and 17, respectively. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 2014/0366120 (Wood) – A library matches an application against a set of rules that dictate which applications are allowed to use a VPN tunnel.  If the application matches one of these rules, the flow of network data from that application may be diverted through the VPN tunnel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NAM T TRAN/Primary Examiner, Art Unit 2452